     Case 4:17-cr-00291-RCC-LAB Document 401 Filed 01/07/21 Page 1 of 1



 1
 2
 3
 4                     IN THE UNITED STATES DISTRICT COURT
 5                              FOR THE DISTRICT OF ARIZONA
 6
 7    United States of America,                      No. CR-17-00291-TUC-RCC (LAB)
 8                 Plaintiff,                        ORDER
 9    v.
10    Antonio Pasqual Aguilar-Sanchez,
11                 Defendant.
12
13         The Court having made a de novo review of the Report and Recommendation filed

14   by Magistrate Judge Bowman (Doc. 396) and defense counsel’s Objection to Report and

15   Recommendation (Doc. 400);

16         IT IS ORDERED the Court adopts the recommendation of the Magistrate Judge.
17
18                Dated this 6th day of January, 2021.

19
20
21
22
23
24
25
26
27
28
